Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“heat absorb object” in claim 1, lines 7-8 (it is noted that examiner has counted the lines of the individual claim rather than using the page-by-page numbering of applicant’s submission).  The “heat absorb object” has been interpreted as battery cells, a battery, or equivalents thereof as recited in ¶ 91 of applicant’s specification (as numbered in US Publication No. 2021/0101451 A1).
It is noted that the “heat absorb object” has been interpreted in this manner in the dependent claims which depend from claim 1, except in claim 2 and claim 3 which depends from claim 2, as claim 2 recites in line 12 that “the heat absorb object is a battery”, reciting sufficient structure to perform the recited function of “heat absor[ption]”.

“a second refrigerant passage on-off unit” in claim 2, line 19, interpreted as an on-off valve as recited in ¶ 69 of the specification and equivalents thereof,
“a bypass on-off unit” in claim 2, line 27, interpreted as an on-off valve as recited in ¶ 55 of the specification and equivalents thereof,
“a cooling heat exchange unit” in claim 4, line 4, interpreted as the plurality of metal thermal medium flow paths recited in ¶ 91 and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The recitation in claim 1, line 13 of “a control unit” includes generic placeholder plus function language, but has not been interpreted under 35 U.S.C. 112(f) as the same line includes a teaching of this “control unit including at least one hardware processor circuit” which is sufficient structure to perform the recited function of “control[ling] operation of the compressor and the second orifice unit”.

Similarly, “a first orifice unit” and “a second orifice unit” in lines 9 and 11 of claim 1 and “an outdoor heat exchanger orifice unit” and “an indoor evaporator orifice unit” in lines 8-10 of claim 2 have not been interpreted under 35 U.S.C. 112(f) as the word “orifice” is found to be sufficient structure for the recited function of “changing a flow amount of the refrigerant” passing therethrough.

    PNG
    media_image1.png
    562
    580
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the paragraph added to claim 1 by amendment, it is taught that “the control unit is configured… to enable enlarging a difference between an opening degree of the first orifice unit and an opening degree of the second orifice unit”.  Although previous teachings of the claim (such as those pertaining to the first and second modes) teach that the control unit “controls the first orifice unit and the second orifice unit”, the language added by the amendment appears to teach that it does not control their positions but merely “enables” their positions to be controlled.  Further, with the teaching only specifying that such enlarging is enabled in the second mode but that the control unit controls the orifice units in both the first and second modes, it is not clear whether the valves must move together or in coordination in the first mode to avoid such “enlarging” or if the enlarging is enabled in the first mode as well, and how this differs from the second mode.  As such, it is not clear what is meant in this context by the word “enable” and what elements or operations are “enabled” to enlarge the differences as taught or through what processes and for all of these reasons, the scope of independent claim 1 cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claim 1 has been given its broadest reasonable interpretation consistent with the specification and both scenarios in which the controller itself increases the difference and scenarios in which the controller merely permits or does not prevent some other device or operation (such as a user adjusting a set point) to constitute “enable[ing] enlarging” of the difference as taught in claim 1.

In new claims 7 and 8, there is taught “an opening degree pattern which is a parameter for determining a combination of the opening degree of the first orifice unit and the opening degree of the second orifice unit” and further teaches that the control unit, in the second mode “increase[s] the opening degree pattern”.  It is not clear from this teaching if the claimed “pattern” is a simple numerical value (such as a factor by which the two openings are to differ) or some other property or parameter and what is meant in such contexts by “increasing” the pattern.  Further, in the teaching of the pattern “determining a combination” of the opening degrees, it is not clear whether the combination being determined necessarily involves changing the positions of both valves or if one position being changed would constitute a different combination and thus a different pattern.  For all of these reasons, the exact operation required by claims 7 and 8 with regard to the pattern and its increasing and use to set the position of the orifice units cannot be positively ascertained and the claims are rejected under 35 U.S.C. 112(b) as being indefinite.
For purposes of examination, claims 7 and 8 have been given their broadest reasonable interpretation consistent with the original disclosure and it has been found that a single number used, for example, as a ratio or difference between degrees of opening for the two orifices, would constitute a factor which might be increased or decreased to determine a combination of relative positions of the two orifices.

Claims 2-6 are rejected as depending upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2015/0121939 A1 to Takeuchi et al. in view of US Patent No. 8,620,506 B2 to Kummer et al.

    PNG
    media_image2.png
    532
    559
    media_image2.png
    Greyscale

Takeuchi teaches limitations from claim 1 in figs. 7 and 1, shown above, shown below, a refrigerant cycle device, comprising: 
a compressor (11) which compresses and discharges a refrigerant; 
a radiator (interior condenser 13) which dissipates heat from the refrigerant discharged from the compressor; 
a first evaporator for evaporating the refrigerant (including the exterior heat exchanger 17 and the interior evaporator 20 depending on whether a heating or cooling operation is performed, respectively); 
a second evaporator (auxiliary heat exchanger 15) which evaporates the refrigerant by absorbing heat from a thermal medium circulating (air circulating in the air passage of the metal casing 51 of the battery 55) between a heat absorb object (battery 55);
Regarding the limitation of the second evaporator absorbing heat “in accordance with a temperature difference between a temperature of the second evaporator and a temperature of the thermal medium or the heat absorb object”, this temperature difference is known in the art to be a determining factor in the exchange of heat as two bodies of the same temperature will not exchange heat.  As such, the heat exchanger of Takeuchi is found to inherently exchange heat “in accordance with” this temperature difference. 
a first orifice unit (expansion valve 16 and expansion valve 19, corresponding to the two evaporators 17 and 20) capable of changing a flow amount of the refrigerant flowing into the first evaporator (being positioned in the flow path leading to the heat exchanger 17 of evaporator 20); 
a second orifice unit (expansion valve 21) capable of changing a flow amount of the refrigerant flowing into the second evaporator (being positioned in the passage leading to the heat exchanger 15); and 
a control unit (an electric controller taught in ¶ 86 but not shown in fig. 1), including at least one hardware processor circuit (as taught in ¶ 86, the electric controller is “a known microcomputer, including CPU, ROM, RAM, and the like”), which controls operation of the compressor and the second orifice unit (as taught in ¶ 86, the controller control the operations of the valves 16 and 21, among other valves and controllable devices of the system) so that a temperature relating to a temperature of the second evaporator approaches a target temperature (as taught in ¶ 87, a battery temperature sensor “serves as a temperature detector for detecting a battery temperature Tb which is the temperature of the second battery” and the system is switched to heating and cooling operations depending on the detected Tb relative to first and second reference temperature), wherein 
the control unit (a controller taught in ¶ 86 but not shown in fig. 1) is configured to switch between: 
a first mode (the Interior-Heating and Device-Cooling Operation Mode shown in fig. 7) in which the control unit controls the first orifice unit (16) and the second orifice unit (21) so that the refrigerant does not evaporate in the first evaporator (as the outdoor heat exchanger 17 is dissipates heat rather than absorbing it as taught in ¶ 155 and does not flow through evaporator 20) and the refrigerant evaporates in the second evaporator (thus cooling the battery 55) to perform cooling; and 
a second mode (the Interior-Cooling and Device-Cooling Operation Mode shown in fig. 1) in which the control unit controls the first orifice unit (19) and the second orifice unit (21) are controlled so that the refrigerant evaporates in both the first evaporator (20) to perform cooling (acting as an evaporator) and the second evaporator (15) to perform cooling (both evaporators 15 and 20 acting as evaporators and cooling both internal air (at the evaporator 20) and the battery 55 at heat exchanger 20, as taught in ¶ 100), and wherein
the control unit (of ¶ 86) is configured to perform the second mode by controlling the first orifice unit and the second orifice unit so as to enable enlarging a difference between an opening degree of the first orifice unit and an opening degree of the second orifice unit (as taught in ¶¶ 107 and 109, the expansion valve 21 for the battery is set to be constant at a “predetermined throttle opening” while the opening degree of the expansion valve 19 is set to be controlled such that the superheating degree approaches a predetermined superheating degree to bring about an optimized coefficient of performance (COP), and may thus increase or decrease, moving toward or away from the preset position of the valve 21, so that the difference in openings is enabled to enlarge or reduce as needed to achieve this optimal COP for the instant operating conditions.)
Takeuchi does not teach the target temperature for the first (Interior-Heating and Device-Cooling Operation) mode being set by the control unit to be higher than that for the second (Interior-Cooling and Device-Cooling) mode but does teach that the two modes of his invention are likely to be used in different outdoor climate conditions, with the Interior-Cooling and Device-Cooling Operation Mode is likely to be used in periods of relatively high outside air temperatures such as in the summer while the Interior-Heating and Device-Cooling Operation Mode is used when temperatures are cooler and the battery is likely to overheat from self-heating rather than ambient temperature.
Kummer teaches in col. 11, lines 50-64 that the amount of cooling required for a vehicle battery varies based on the ambient temperature, with a battery requiring a higher degree of cooling on a warmer day and requiring a lesser degree of cooling (or in more extreme cases even require heating) on a cooler day.  
One of ordinary skill in the art at the time the application was effectively filed would have found it obvious to modify Takeuchi with different target temperatures in the two different cooling operations based on Kummer’s teachings of different environmental conditions requiring different degrees of temperature control, these target temperatures varying based on the ambient temperature which also corresponds to the mode of operation of Takeuchi (per Takeuchi’s ¶¶ 150-151) in order to prevent overcooling of the battery on days when low ambient temperatures may assist in the cooling of the battery, thus preventing the use of excessive power in the cooling and improving the efficiency of the battery-cooling operation without sacrificing the performance of the battery cooling on warmer days.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi and Kummer as applied to claim 1 above, and further in view of US Patent No. 8,948,966 B2 to Kim et al.

Takeuchi teaches limitations from claim 2 in figs. 7 and 1, shown above, the refrigerant cycle device claimed in claim 1, wherein 
the first evaporator (17 and 20) includes: 
an outdoor heat exchanger (17) which performs heat exchange between the refrigerant flowing out of the radiator (13) and the outside air (as taught in ¶ 59); and 
an indoor evaporator (20) which evaporates the refrigerant flowing out from the outdoor heat exchanger (as shown in figs. 1 and 7 and taught in ¶ 62), and wherein 
the first orifice unit includes: 
an outdoor heat exchanger orifice unit (16) capable of changing a flow amount of the refrigerant flowing into the outdoor heat exchanger (17 as shown in figs. 1 and 7); and an indoor evaporator orifice unit (19) capable of changing a flow amount of the refrigerant flowing into the indoor evaporator (20 as shown in figs. 1 and 7), and wherein 
the heat absorb object is a battery (55, as taught in ¶ 43), and wherein the refrigerant cycle device further comprises: 
a first refrigerant passage in which the outdoor heat exchanger orifice unit (16) is arranged (shown connected to the top/inlet of the outdoor heat exchanger 17 in figs. 1 and 7), and which guides the refrigerant flowing out from the radiator to an inlet side of the outdoor heat exchanger (17, as shown); 
a second refrigerant passage (shown connected to the bottom/outlet of the outdoor heat exchanger 17 in figs. 1 and 7) which guides the refrigerant flowing out from the outdoor heat exchanger (17) to a suction side of the compressor (11, as shown); 
a second refrigerant passage on-off unit (suction port opening/closing valve 18a) arranged in the second refrigerant passage and opening or closing the second refrigerant passage (as taught in ¶ 61); 
a third refrigerant passage (the bottom-most passage of figs. 1 and 7, connecting to the bottom/inlet of the evaporator 20) in which the indoor evaporator orifice unit (19) is arranged, and which guides the refrigerant flowing out from the outdoor heat exchanger (17) to the suction side of the compressor (11) via the indoor evaporator (20, as shown specifically in fig. 1 by the arrows indicating the flow path); 
a bypass passage (16b) which guides the refrigerant flowing between the radiator (13) and the outdoor heat exchanger orifice unit (16);
a bypass on-off unit (16a) arranged in the bypass passage(16b)  and opening or closing the bypass passage (16b, as taught in ¶ 55); 
a battery cooling passage (branching upward from point 12d to the auxiliary heat exchanger 15) in which the second orifice unit (21) is arranged, and which guides the refrigerant flowing between the outdoor heat exchanger (17) and the first orifice unit (16) to between the indoor evaporator (20) in the third refrigerant passage and the suction side of the compressor (11) via the second evaporator (25, as shown in figs. 1 and 7), wherein 
the control unit controls: 
the outdoor heat exchanger orifice unit (16), the indoor evaporator orifice unit (19), the second orifice unit (21), the second refrigerant passage on-off unit (18a), and the bypass on-off unit (16a), so that the refrigerant dissipates heat on at least one of the radiator (13) and the outdoor heat exchanger (17) , the refrigerant evaporates at the second evaporator (15, cooling the battery 55), and the refrigerant does not evaporate at the indoor evaporator (to which it does not flow as shown in fig. 7 by the arrows indicating the flow of refrigerant) in the first mode (the Interior-Heating and Device-Cooling Operation Mode shown in fig. 7 and described in ¶¶ 150-159 regarding the particular positions and operations of the valves); and 
the outdoor heat exchanger orifice unit (16), the indoor evaporator orifice unit (19), the second orifice unit (21), the second refrigerant passage on-off unit (18a), and the bypass on-off unit (16a), so that the refrigerant evaporates at the second evaporator (15, cooling the battery 55), and the refrigerant evaporates [in] the indoor evaporator (20) in the second mode (the Interior-Cooling and Device-Cooling Operation Mode shown in fig. 1 and described in ¶¶ 100-115 regarding the particular positions and operations of the valves). 
Takeuchi does not teach the bypass passage bypassing both the outdoor orifice unit and the outdoor heat exchanger itself.  Kim teaches in fig. 2, shown below, a vehicular air conditioning system in which an exterior heat exchanger (130) and associated expansion valve (120) may both be bypassed by the positions of valves (192 and 193) to direct refrigerant flowing from a radiator (110) past the valve (120) and exterior heat exchanger (130) (col. 5, lines 16-34).  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify 

    PNG
    media_image3.png
    452
    559
    media_image3.png
    Greyscale

Takeuchi teaches limitations from claim 3 in figs. 1, and 7, shown above, and in fig. the refrigerant cycle device claimed in claim 2, wherein the first mode includes: 
a heating and cooling mode (the Interior-Heating and Device-Cooling Operation Mode) in which the refrigerant dissipates heat in the radiator (13) and the outdoor heat exchanger (17, as taught in ¶ 155), the refrigerant evaporates in the second evaporator (15), and the refrigerant does not flow into the indoor evaporator (20) (as shown in fig. 7 by the arrows indicating the path of flow); and 

    PNG
    media_image4.png
    565
    573
    media_image4.png
    Greyscale

a cooling mode in which the refrigerant does not dissipate in the radiator (13, as airflow to the radiator is blocked by air mix door 34, preventing the dissipation of heat at the radiator), the refrigerant dissipates in the outdoor heat exchanger (17), the refrigerant evaporates in the second evaporator (15), and the refrigerant does not flow into the indoor evaporator (20) (as shown in fig. 3 b the arrows indicating the path of the flow). 
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi and Kummer as applied to claim 1 above, and further in view of US Patent No. 9,212,599 B2 to Gao et al.

Takeuchi teaches limitations form claim 4 in figs. 1 and 7, shown above, the refrigerant cycle device claimed in claim 1, wherein 
the second evaporator (15) evaporates the refrigerant by absorbing heat from the thermal medium (the airflow in the battery pack 50, driven by the fan 52), and wherein the refrigerant cycle device further comprises: 
a cooling heat exchange unit (the air flow path taught in ¶ 83 for circulating air through the battery casing 51 and over the battery 55) which cools the heat absorb object (55) by the thermal medium of which heat is absorbed at the second evaporator (15) (as taught in ¶ 85).
Takeuchi does not teach the temperature used in controlling the second evaporator being a temperature of the heat exchange medium that cools the battery and is cooled by the second evaporator.  Gao teaches in col. 10, lines 57-61, an electric vehicle refrigeration system in which it is taught that a temperature sensor (116) used for controlling cooling of the battery “may be positioned anywhere suitable in the battery circuit 106 such as on the battery pack 28 so as to directly sense the temperature thereof, or on a conduit 101 in the battery circuit 106 to sense the coolant temperature in the battery circuit 106”.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Takeuchi with the battery coolant temperature sensing taught by Gao and its use in the control of the system because Gao teaches this placement as an equivalent and alternative to direct placement of the sensor on the battery and to account for the heat-removing capability of the battery-cooling system into account in the control of the system so that transient conditions in the temperature of the battery are prevented from disproportionately affecting the control of the system.

Takeuchi teaches limitations from claim 6, the refrigerant cycle device claimed in claim 1, wherein 
the control unit further controls, in the first mode (the Interior-Heating and Device-Cooling Operation Mode shown in fig. 7), 
the compressor (11) based on a deviation between the target temperature and the temperature relating to a temperature of the [indoor] evaporator (20) (as taught in ¶ 44 and 104-105), 
the control unit further controls, in the second mode (the Interior-Cooling and Device-Cooling Operation Mode shown in fig. 1), 
the second orifice unit (21) to open (by the action of the on/off valve 21a) when the temperature relating to a temperature of the second evaporator is higher than the target temperature (TK2), the second orifice unit (21) to close (by the action of the on/off valve 21a) when the temperature relating to a temperature of the second evaporator is lower than the target temperature (TK2) (as taught in ¶ 100-101, the Interior-Cooling and Device-Cooling Operation Mode including the valve controls thereof are performed when the temperature of the battery is higher than the second reference temperature Tk2), and 
the compressor (11) based on a deviation between the target temperature and the temperature relating to a temperature of the [indoor] evaporator (20) (as taught in ¶ 44 and 104-105).
Takeuchi does not teach the control of the compressor being based upon the temperature of the battery, teaching instead that the temperature of the vehicle interior is used for this control.  Gao teaches col. 10, lines 37-col. 11, line 8, an electric vehicle air conditioning system in which a compressor (40) is used for cooling of a vehicle cabin and battery pack (28) by two respective heat exchangers (50 and 32) and in which the temperature sensed for the battery by a temperature sensor (116) relative to a maximum threshold temperature is used along with and in some cases preferentially to the temperature of the vehicle interior in driving the compressor and determining refrigerant distribution therefrom in the event that the compressor cannot provide sufficient output to meet both demands.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Takeuchi with the battery-temperature based compressor control taught by Gao in order to ensure continued effective and reliable operation of the battery and of the vehicle and systems which it powers and to prevent failures or malfunctions which could lead to interrupted operations, dangerous malfunctions, or costly repairs.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi and Kummer as applied to claim 1 above, and further in view of US Publication No. 2012/0241129 A1 to Kohl et al.

Regarding claim 5, Takeuchi teaches an electric vehicle air conditioning system in which a refrigerant flow path is provided to cool a battery of the vehicle.  Takeuchi does not teach the target temperature for this battery being set to a temperature lower than the outdoor air temperature.  Kohl teaches in ¶ 15 an electric vehicle air conditioning system including battery heating and cooling operations and particularly teaches that outdoor air may be used for cooling the battery such that the air conditioning system is only operated to cool the battery when the desired temperature is lower than the outdoor air temperature and thus lower than air-cooling could achieve.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Takeuchi with the air-cooling of the battery taught by Kohl and thus with the refrigerant-cooling only in circumstances in which the desired temperature is lower than the outdoor air temperature in order to conserve energy by driving the compressor less often to cool the battery, thus improving the efficiency of the cooling system without sacrificing battery-cooling performance.

Claims 7 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi and Kummer as applied to claim 1 above, and further in view of US Publication No. 2020/0232693 A1 to Watanabe et al., a National Stage application claiming priority to a PCT filing dated 7 March 2018.

Regarding claims 7 and 8, Takeuchi teaches an electric vehicle air conditioning system in which parallel refrigerant flow paths are provided to cool a battery of the vehicle and an interior of the vehicle by respective evaporators equipped with respective expansion valves.  Takeuchi does not teach the control unit of this system controlling the expansion orifices of these flow paths being controlled based on “an opening degree pattern” which is increased by the controller so that the opening degree of the first orifice (of the non-battery-cooling evaporator) decreases and the opening degree of the second orifice (of the battery-cooling evaporator) increases, with this operation being performed to when a target outlet temperature increases as taught in claim 7 or to control the degree of superheat at the second evaporator as taught in claim 8.  Watanabe teaches in ¶ 95, a refrigeration cycle system having a controller (90) for controlling a plurality of flow control devices (7-1, 7-2, 7-3, 7-4) disposed as expansion valves on parallel flow paths for expanding refrigerant flowing to a plurality of heat exchangers (5-1, 5-2, 5-3, 5-4) and particularly teaches an operation controlling the degree of superheat in a chosen one of the heat exchanger (5-1) as taught in claim 8, with this control being performed by increasing the degree of opening of the corresponding expansion valve (7-1) or decreasing the degree of opening of the other expansion valve (7-2 and 7-3), both operations increasing a “parameter determining a combination of the opening degree” of the valves, defined by applicant as the “opening degree pattern”, here corresponding to an opening degree difference between the valve controlled for superheat and another of the valves.  Regarding the teachings of claim 7, it is taught in ¶ 95 that the superheat controlled by this operation is determined based on an outlet temperature of the refrigerant flowing from the heat exchangers as determined by the sensors 92-1, 92-2, 92-3, and 92-4, and will be recognized that an increase in the required level of superheat discussed above with regard to claim 8 also constitutes a state in which “a target outlet temperature for air-conditioning increases” as taught in claim 7, the outlet temperature being an outlet refrigerant temperature required to achieve a required degree of superheat.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Takeuchi with the valve control to establish superheat taught by Watanabe applied to Takeuchi’s evaporators in order to ensure that the degree of superheat achieved by an evaporator which is the focus of the control may be more easily brought about by allowing both reductions of the valve in question and increases of the other valve in the system of Takeuchi thus better tailoring the control selected to the instant operating conditions of the system to avoid unnecessary sacrifices of performance at the evaporator for which superheat is not being controlled.

Response to Arguments
Applicant's arguments filed 21 October 2022 have been fully considered but they are not persuasive.

Applicant argues on pp. 9-12 of the reply that claim 1 as amended overcomes the teachings of Takeuchi as modified by Kummer as presented in the Final-Rejection of 21 July 2022 by the recitation of the control unit operating to “enable enlarging a difference between an opening degree of the first orifice unit and an opening degree of the second orifice unit”, arguing that the prior art references “are completely silent with respect to a control unit” that operates in this way.
In response, examiner disagrees.  As discussed above in the rejection of the claim under 35 U.S.C. 112(b) and under 35 U.S.C. 103(a), the recitation added by amendment is broad in scope and does not require a specific action or operation by the control unit, merely requiring that it “enable” an action or operation which may be performed by the control unit or by some other element.  Further, the system of Takeuchi is found to teach the new limitation as described above with the expansion valve 21 (the second orifice unit of claim 1) being fixed at a “predetermined throttle opening” while the opening degree of the expansion valve 19 is allowed to increase or decrease to bring about a predetermined superheat degree.  Because the valve 19 is capable of opening to a greater degree of opening or narrowing to a lesser degree of opening than the fixed position of valve 21, this operation falls within the scope of the claim as “enable[ing] enlarging a difference” between the valves’ position.

Applicant argues on pp. 12-14 of the reply that the newly added claims 7 and 8 overcome the rejection of claim 1 by the new limitations presented therein with regard to the orifice opening degree pattern, the increasing thereof, and the effect of such an increase on the relative positions of the two orifice units.
In response, examiner agrees but directs applicant’s attention to the new grounds of rejection set forth above in which Watanabe is relied upon in combination with Takeuchi and Kummer to teach the limitations added in these dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        13 December 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763